 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
the 6th day of May, 2004 (the “Effective Date”), by and between HUMAN GENOME
SCIENCES, INC. (the “Company”), and CRAIG A. ROSEN, Ph.D. (“Executive”).

     1. EMPLOYMENT. The Company shall employ Executive, and Executive shall
continue employment with the Company upon the terms and subject to the
conditions set forth in this Agreement.

     2. TERM OF EMPLOYMENT. The period of Executive’s employment under this
Agreement shall commence on the Effective Date and continue for a period of one
(1) year, and shall automatically be renewed for successive one (1) year periods
thereafter, unless Executive’s employment is terminated in accordance with
Section 5 below or the Company or Executive notifies the other party in writing,
no later than ninety (90) days before the next subsequent anniversary of the
Effective Date, of its or his intention not to renew the rights and obligations
set forth in this Agreement. The period during which Executive is employed with
the Company under this Agreement, including all renewal periods, is referred to
as the “Employment Period.”

     3. DUTIES AND RESPONSIBILITIES. Executive shall serve as the Acting Chief
Operating Officer and President of Research and Development. In such capacity,
Executive shall perform such duties and have the power, authority, and functions
commensurate with such positions in similarly-sized public companies within the
Company’s industry, and have and possess such other authority and functions
consistent with such positions as may be assigned to Executive from time to time
by the Chief Executive Officer. In addition, Executive is a member of the Board
of Directors of the Company (the “Board”) as of the Effective Date and shall
continue to serve in that capacity for the balance of his existing term, and the
Company will take all commercially reasonable steps, subject to applicable law,
to cause Executive to continue to be nominated for reelection to the Board
throughout the Employment Period. Executive shall report directly to the
Company’s Chief Executive Officer. Except for absences due to temporary illness,
during the Employment Period Executive shall devote substantially his full time
and efforts to the business of the Company and shall not engage in consulting
work or any trade or business activity for his own account or for or on behalf
of any other person or entity that, in the reasonable judgment of the Company,
competes, conflicts or interferes with the performance of his duties under this
Agreement in any way, whether or not such activity is pursued for gain, profit
or other pecuniary advantage. Executive will be permitted to serve on the
scientific advisory board and/or editorial board of the entities and
publications specified on Exhibit A attached hereto, and, subject to approval by
the Company’s Chief Executive Officer and each successor Chief Executive
Officer, to perform certain duties for third parties that are not associated
with the Company, so long as the performance on such boards or of such duties
does not compete, conflict or materially interfere with the performance of his
duties under this Agreement or result in the violation of any covenant in this
Agreement.

     4. COMPENSATION AND BENEFITS.

     (a) BASE SALARY. During the Employment Period, the Company shall pay
Executive a base salary at the annual rate of Four Hundred and Two Thousand
Dollars ($402,000.00) per year, or such higher rate as may be determined from
time to time by the Board (“Base Salary”). Such Base Salary shall be paid in
accordance with the Company’s standard payroll practice. Once increased, the
Base Salary shall not be reduced.

     (b) ANNUAL BONUS. During the Employment Period, Executive shall be eligible
to receive an annual bonus award from time to time at the discretion of the
Board; provided, however, that Executive shall receive for each fiscal year
ending within the Employment Period a minimum guaranteed bonus award in an
amount equal to 10% of Executive’s Base Salary as in effect for such fiscal year
which guaranteed amount shall be payable without regard to achievement of
performance objectives.

     (c) STOCK INCENTIVES. During the Employment Period, Executive shall be
eligible to receive grants of stock options or other equity-based awards from
time to time at the discretion of the Board.

     (d) BENEFIT PLANS. Subject to the terms of such plans, Executive shall be
eligible to participate in or receive benefits under any pension or profit
sharing plan, salary deferral plan, medical,

 



--------------------------------------------------------------------------------



 



dental, vision and prescription drug benefit plans, life insurance plan,
short-term and long-term disability plans, or any other health, welfare or
fringe benefit plan, generally made available by the Company to
similarly-situated senior executives.

     (e) VACATION. During the Employment Period, Executive shall be entitled to
vacation each year in accordance with the Company’s policies in effect from time
to time, but in no event less than four (4) weeks paid vacation per calendar
year.

     (f) EXPENSE REIMBURSEMENT. The Company shall promptly reimburse Executive
for the ordinary and necessary business expenses incurred by Executive in the
performance of his duties in accordance with the Company’s customary practices
applicable to its senior executives.

     (g) OTHER PERQUISITES. During the Employment Period, Executive shall be
entitled to all perquisites provided by the Company to similarly-situated senior
executives, including an automobile allowance at the monthly rate of Five
Hundred and Eighty Dollars ($580.00), payable in accordance with the Company’s
standard payroll practice for its senior executives.

     5. TERMINATION OF EMPLOYMENT.

     Executive’s employment with the Company may be terminated during the
Employment Period under the following circumstances:

     (a) DEATH. Executive’s employment with the Company shall terminate
automatically upon Executive’s death.

     (b) TOTAL DISABILITY. The Company may terminate Executive’s employment due
to Executive becoming “Totally Disabled.” For purposes of this Agreement,
Executive shall be “Totally Disabled” if Executive becomes eligible to receive
total disability benefits under the Company’s long-term disability plan. In the
absence of Executive’s receipt of such long-term disability benefits, the Board
may, in its reasonable discretion based upon appropriate medical evidence,
determine that Executive is Totally Disabled if Executive has been physically or
mentally incapacitated so as to render Executive incapable of performing the
essential functions of Executive’s positions, with or without reasonable
accommodation, for ninety (90) calendar days within any one hundred and eighty
(180)-day period.

     (c) TERMINATION BY THE COMPANY FOR CAUSE. The Company may terminate
Executive’s employment for “Cause” by providing a Notice of Termination for
Cause to Executive, as provided herein.

     (i) For purposes of this Agreement, the term “Cause” means any of the
following: (A) Executive’s willful and continued failure substantially to
perform the duties of his position (other than as a result of disability, as
defined in Section 72(m)(7) of the Internal Revenue Code of 1986, as amended, or
as defined under the Company’s long-term disability plan, or as a result of
termination by Executive for Good Reason), provided that such “Cause” shall have
been found by a majority vote of the Board after at least ten (10) days’ written
notice to Executive specifying the failure on the part of Executive and giving
Executive the opportunity to cure his actions or inactions in the event that
they are susceptible to cure within ten (10) days of written notice, an
opportunity for Executive to be heard at a meeting of the Board, and delivery of
a “Notice of Termination for Cause,” as provided below; (B) any willful act or
omission by Executive constituting dishonesty, fraud or other malfeasance, and
any act or omission by Executive constituting immoral conduct, which in any such
case is injurious to the financial condition or business reputation of the
Company; or (C) Executive’s indictment for a felony under the laws of the United
States or any state thereof or any other jurisdiction in which the Company
conducts business. For purposes of this definition, no act or failure to act
shall be deemed “willful” unless effected by Executive not in good faith and
without a reasonable belief that such action or failure to act was in or not
opposed to the best interests of the Company.

     (ii) For purposes of this Agreement, the phrase “Notice of Termination for
Cause”

2



--------------------------------------------------------------------------------



 



shall mean a written notice that indicates the specific termination provision(s)
in Section 5(c)(i) relied upon, and sets forth in reasonable detail the facts
and circumstances which provide the basis for termination for Cause. A
termination for Cause shall be effective the date the Notice of Termination for
Cause is given to Executive. Any purported termination for Cause which is held
by an arbitrator not to have been based on the grounds set forth in this
Agreement or not to have followed the procedures set forth in this Agreement
shall be deemed a termination by the Company without Cause.

     (d) TERMINATION BY THE COMPANY WITHOUT CAUSE. The Company may terminate
Executive’s employment without Cause at any time upon written notice to
Executive.

     (e) TERMINATION BY EXECUTIVE. Executive may terminate his employment with
or without Good Reason at any time upon written notice to the Company; provided,
however, that any termination of employment by Executive without Good Reason,
including any Permitted Resignation, as defined in Section 6(d) of this
Agreement, or nonrenewal of the Agreement by Executive, that is effected without
providing ninety (90) days’ advance written notice to the Company shall be
treated as a termination for Cause for purposes of Section 6 of this Agreement.

     (i) For purposes of this Agreement, the term “Good Reason” means, without
Executive’s consent: (A) removal from, or failure to be reappointed or reelected
to, the Board or Executive’s principal position (other than as a result of a
promotion), excluding for this purpose the position of Acting Chief Operating
Officer; (B) diminution in Executive’s title, position, duties or
responsibilities, or the assignment to Executive of duties that are
inconsistent, in a material respect, with the scope of duties and
responsibilities associated with Executive’s position under this Agreement;
(C) reduction in Executive’s compensation, excluding bonuses (other than the
minimum guaranteed bonus provided for under Section 4(b) of this Agreement) and
equity compensation; (D) relocation of Executive’s principal workplace to a
location which is more than fifty (50) miles from its location on the Effective
Date; or (E) any failure by the Company to require any successor to assume the
terms of this Agreement in the absence of a successor agreement acceptable to
Executive. For purposes of clauses (A), (B) or (C) of the preceding sentence, an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of written notice thereof
given by the Executive shall be excluded. No diminution of title, position,
duties or responsibilities shall be deemed to occur solely because the Company
becomes a subsidiary of another corporation or due to a change in the reporting
hierarchy incident thereto, or due to the Company’s hiring, or promotion of
another person to the position, of Chief Operating Officer or Executive’s
ceasing to be Acting Chief Operating Officer.

     (ii) A termination of employment by Executive for Good Reason shall be
effected by giving the Company written notice (a “Notice of Termination for Good
Reason”) of the termination, setting forth in reasonable detail the specific
conduct of the Company that constitutes Good Reason and the specific
provision(s) of this Agreement on which the Executive relies.. A termination of
employment by the Executive for Good Reason shall be effective ten (10) business
days following the date when the Notice of Termination for Good Reason is given,
unless, if applicable, the event constituting Good Reason is remedied by the
Company prior to that date. Actions by the Company that constitute Good Reason
shall be disregarded in the calculation of termination benefits described in
Section 6.

     (iii) A termination of Executive’s employment by the Executive without Good
Reason shall be effected by giving the Company ninety (90) days’ advance written
notice of the termination.

     (f) DATE OF TERMINATION. The term “Date of Termination” means the earliest
of: (i) the date of Executive’s death; (ii) the date on which the Company gives
written notice of termination of employment to Executive due to his having
become Totally Disabled; (iii) the date on which the termination of Executive’s
employment by the Company for Cause or without Cause or by Executive by way of
Permitted Resignation or Voluntary Termination, for Good Reason or without Good
Reason, is

3



--------------------------------------------------------------------------------



 



effective; or (iv) the last day before the next subsequent anniversary of the
Effective Date after a notice of nonrenewal and termination of employment is
given timely by the Company or Executive. Upon Executive’s termination of
employment for any reason, Executive shall immediately resign from the Board and
from all other offices and positions he holds with the Company and its
subsidiary and affiliate companies.

     6. COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT. In the event that
Executive’s employment is terminated, Executive, in lieu of the compensation and
benefits described in Section 4 of this Agreement, shall be entitled to the
following compensation and benefits upon such termination:

     (a) TERMINATION BY REASON OF DEATH. In the event that Executive’s
employment is terminated by reason of Executive’s death, the Company shall pay
the following amounts and provide the following benefits to Executive’s
beneficiary(ies) or estate, as applicable, as soon as practicable following
Executive’s death:

     (i) All accrued but unpaid Base Salary, any earned but unpaid bonuses for
any prior period, all accrued but unpaid expenses required to be reimbursed
under this Agreement, and all accrued but unused vacation time (collectively
referred to as “Accrued Compensation”).

     (ii) All vested benefits under the Company’s benefit plans, policies and
programs in which Executive participated, in accordance with the terms of such
plans, policies and programs, except to the extent that such benefits are
duplicative of benefits provided for under Section 6 of this Agreement
(collectively referred to as “Accrued Benefits”).

     (iii) A pro-rata bonus payment for the year in which Executive’s death
occurs equal to the amount of Executive’s annual bonus earned for the prior
fiscal year multiplied by a fraction, the numerator of which is the number of
days during the year that transpired before the Date of Termination and the
denominator of which is three hundred sixty-five (365).

     (iv) If Executive’s Date of Termination that results from his death occurs
on or after the date that is nine (9) months after the Effective Date (the
“Nine-Month Anniversary”), payment of Category I Severance Benefits as defined
in Section 6(h) of this Agreement.

     (v) If Executive’s Date of Termination that results from his death occurs
before the Nine-Month Anniversary, the Company shall continue to provide
coverage for Executive’s eligible dependents, at their sole expense, under the
Health Plan (as defined in Section 6(h) of this Agreement), for sixty
(60) months after the Date of Termination; provided that they are not eligible
to participate in a group health plan of another entity. Executive’s eligible
dependents’ right to receive continuation coverage under COBRA shall commence
after, and not run coincident with, the continuation coverage provided under
this Section 6(a)(v), and such COBRA coverage shall be provided entirely at
Executive’s eligible dependents’ expense. Executive’s eligible dependents’ right
to receive continuation coverage under this Agreement other than COBRA will
terminate upon the earlier of the date specified herein or the date that such
dependent first becomes eligible to participate in a group health plan of
another entity.

     (b) TERMINATION BY REASON OF TOTAL DISABILITY. In the event that
Executive’s employment is terminated by reason of Executive’s Total Disability,
the Company shall pay the following amounts and provide the following benefits
to Executive:

     (i) All Accrued Compensation and Accrued Benefits.

     (ii) A pro-rata bonus payment for the year in which Executive’s termination
of employment due to Total Disability occurs equal to the amount of Executive’s
annual bonus earned for the prior fiscal year multiplied by a fraction, the
numerator of which is the number of days during the year that transpired before
the Date of Termination and the denominator of which is three hundred sixty-five
(365). The bonus payment will be paid to Executive as soon as practicable
following the Date of Termination.

4



--------------------------------------------------------------------------------



 



     (iii) If Executive’s Date of Termination that results from his Total
Disability occurs on or after the Nine-Month Anniversary, payment of Category I
Severance Benefits as defined in Section 6(h) of this Agreement.

     (iii) If Executive’s Date of Termination that results from his Total
Disability occurs before the Nine-Month Anniversary, the Company shall continue
to provide coverage for Executive and his eligible dependents, at Executive’s
sole expense, under the Health Plan (as defined in Section 6(h) of this
Agreement), for sixty (60) months after the Date of Termination; provided that
Executive is not eligible to participate in a group health plan of another
entity. Executive’s (and his eligible dependents’) right to receive continuation
coverage under COBRA shall commence after, and not run coincident with, the
continuation coverage provided under this Section 6(b)(iii), and such COBRA
coverage shall be provided entirely at Executive’s expense. Executive’s (and his
eligible dependents’) right to receive continuation coverage under this
Agreement other than COBRA will terminate upon the earlier of the date specified
herein or the date that Executive (or such eligible dependent, as applicable)
first becomes eligible to participate in a group health plan of another entity.

     The payments and benefits to be made pursuant to Section 6(b)(ii) and
(iii) shall be conditioned upon Executive’s complete adherence to the covenants
and restrictions in Section 7 of this Agreement, and his prior execution and
nonwithdrawal of a release of all claims arising in connection with his
employment or termination of employment with the Company, in such form as is
used by the Company generally at the time of his termination (the “Release”).

     (c) TERMINATION FOR CAUSE. In the event that Executive’s employment is
terminated by the Company for Cause, including for this purpose any Permitted
Resignation, as defined in Section 6(d) of this Agreement, or other voluntary
termination of employment without Good Reason or nonrenewal of the Agreement by
Executive in any such case without providing ninety (90) days’ advance written
notice that is treated, pursuant to Section 5(e), as a termination for Cause,
the Company shall pay to Executive all Accrued Compensation and Accrued
Benefits. In addition, in the event of any termination of employment by
Executive without Good Reason, including any Permitted Resignation, or
nonrenewal of the Agreement by Executive, that is effected in any such case
without providing ninety (90) days’ advance written notice to the Company, the
Company shall continue to provide coverage for Executive and his eligible
dependents, at Executive’s sole expense, under the Health Plan (as defined in
Section 6(h) of this Agreement), for sixty (60) months after the Date of
Termination; provided that Executive is not eligible to participate in a group
health plan of another entity. Executive’s (and his eligible dependents’) right
to receive continuation coverage under COBRA shall commence after, and not run
coincident with, the continuation coverage provided under this Section 6(c), and
such COBRA coverage shall be provided entirely at Executive’s expense.
Executive’s (and his eligible dependents’) right to receive continuation
coverage under this Agreement other than COBRA will terminate upon the earlier
of the date specified herein or the date that Executive (or such eligible
dependent, as applicable) first becomes eligible to participate in a group
health plan of another entity.

     (d) RESIGNATION BY EXECUTIVE FOLLOWING THE START DATE OF A NEW CEO. In the
event that Executive voluntarily terminates employment, other than for Good
Reason, after the start of employment with the Company of a new Chief Executive
Officer (referred to as Executive’s “Permitted Resignation”), and provided that
Executive provides the Company at least ninety (90) days’ advance written
notice, the Company shall pay the following amounts and provide the following
benefits to Executive:

     (i) All Accrued Compensation and Accrued Benefits.

     (ii) A pro-rata bonus payment the amount of which will be the amount of
Executive’s annual bonus earned for the prior fiscal year multiplied by a
fraction, the numerator of which is the number of days during the year of his
Permitted Resignation that transpired before the Date of Termination, and the
denominator of which is three hundred sixty-five (365). The bonus payment will
be paid to Executive as soon as practicable following the Date of Termination.

5



--------------------------------------------------------------------------------



 



     (iii) Neither Category I Severance Benefits nor Category II Severance
Benefits, as each is defined in Section 6(h) of this Agreement, shall be
provided if the Date of Termination that results from Executive’s Permitted
Resignation occurs before the earlier of (A) the Nine-Month Anniversary or
(B) the date that is six (6) months after the start of employment with the
Company of a new Chief Executive Officer (the “CEO Six-Month Anniversary”).
However, the Company shall continue to provide coverage for Executive and his
eligible dependents, at Executive’s sole expense, under the Health Plan (as
defined in Section 6(h) of this Agreement), for sixty (60) months after the Date
of Termination; provided that Executive is not eligible to participate in a
group health plan of another entity. Executive’s (and his eligible dependents’)
right to receive continuation coverage under COBRA shall commence after, and not
run coincident with, the continuation coverage provided under this
Section 6(d)(iii), and such COBRA coverage shall be provided entirely at
Executive’s expense. Executive’s (and his eligible dependents’) right to receive
continuation coverage under this Agreement other than COBRA will terminate upon
the earlier of the date specified herein or the date that Executive (or such
eligible dependent, as applicable) first becomes eligible to participate in a
group health plan of another entity.

     (iv) Category I Severance Benefits, as defined in Section 6(h) of this
Agreement, shall be provided if the Date of Termination that results from
Executive’s Permitted Resignation occurs before the Nine-Month Anniversary but
on or after the CEO Six-Month Anniversary.

     (v) Category I Severance Benefits, as defined in Section 6(h) of this
Agreement, shall be provided if the Date of Termination that results from
Executive’s Permitted Resignation occurs on or after the Nine-Month Anniversary
but before the earlier of (A) the CEO Six-Month Anniversary or (B) the first
anniversary of the Effective Date.

     (vi) Category II Severance Benefits, as defined in Section 6(h) of this
Agreement, shall be provided if the Date of Termination that results from
Executive’s Permitted Resignation occurs on or after the first anniversary of
the Effective Date, whether or not six (6) months have elapsed since the date
the new CEO commenced employment with the Company.

     The payments and benefits to be made pursuant to Section 6(d)(ii), (iv),
(v) and (vi) shall be conditioned upon Executive’s complete adherence to the
covenants and restrictions in Section 7 of this Agreement, and his prior
execution and nonwithdrawal of a Release.

     (e) RESIGNATION BY EXECUTIVE ABSENT A NEW CEO OR GOOD REASON. In the event
that Executive voluntarily terminates employment, other than for Good Reason,
before the start of employment with the Company of a new Chief Executive Officer
(referred to as Executive’s “Voluntary Termination”), and provided that
Executive provides the Company at least ninety (90) days’ advance written
notice, the Company shall pay the following amounts and provide the following
benefits to Executive:

     (i) All Accrued Compensation and Accrued Benefits.

     (ii) A pro-rata bonus payment the amount of which will be the amount of
Executive’s annual bonus earned for the prior fiscal year multiplied by a
fraction, the numerator of which is the number of days during the year of his
termination that transpired before the Date of Termination, and the denominator
of which is three hundred sixty-five (365). The bonus payment will be paid to
Executive as soon as practicable following the Date of Termination.

     (iii) Neither Category I Severance Benefits nor Category II Severance
Benefits, as each is defined in Section 6(h) of this Agreement, shall be
provided if the Date of Termination that results from Executive’s Voluntary
Termination occurs before the Nine-Month Anniversary. However, the Company shall
continue to provide coverage for Executive and his eligible dependents, at
Executive’s sole expense, under the Health Plan (as defined in Section 6(h) of
this Agreement), for sixty (60) months after the Date of Termination; provided
that Executive is not eligible to participate in a group health plan of another
entity. Executive’s (and his eligible dependents’) right to receive continuation
coverage under COBRA shall commence after, and not

6



--------------------------------------------------------------------------------



 



run coincident with, the continuation coverage provided under this
Section 6(e)(iii), and such COBRA coverage shall be provided entirely at
Executive’s expense. Executive’s (and his eligible dependents’) right to receive
continuation coverage under this Agreement other than COBRA will terminate upon
the earlier of the date specified herein or the date that Executive (or such
eligible dependent, as applicable) first becomes eligible to participate in a
group health plan of another entity.

     (iv) Category I Severance Benefits, as defined in Section 6(h) of this
Agreement, shall be provided if the Date of Termination that results from
Executive’s Voluntary Termination occurs on or after the Nine-Month Anniversary
but before the first anniversary of the Effective Date.

     (v) Category II Severance Benefits, as defined in Section 6(h) of this
Agreement, shall be provided if the Date of Termination that results from
Executive’s Voluntary Termination occurs on or after the first anniversary of
the Effective Date.

     The payments and benefits to be made pursuant to Section 6(e)(iii),
(iv) and (v) shall be conditioned upon Executive’s complete adherence to the
covenants and restrictions in Section 7 of this Agreement, and his prior
execution and nonwithdrawal of a Release.

     (f) TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY EXECUTIVE WITH GOOD
REASON. In the event that Executive’s employment is terminated by the Company
for reasons other than death, Total Disability, Cause or nonrenewal, or
Executive terminates his employment for Good Reason, the Company shall pay the
following amounts and provide the following benefits to Executive:

     (i) All Accrued Compensation and Accrued Benefits.

     (ii) A pro-rata bonus payment the amount of which will be the amount of
Executive’s annual bonus earned for the prior fiscal year multiplied by a
fraction, the numerator of which is the number of days during the year of his
termination that transpired before the Date of Termination, and the denominator
of which is three hundred sixty-five (365). The bonus payment will be paid to
Executive as soon as practicable following the Date of Termination.

     (iii) Category II Severance Benefits, as defined in Section 6(h) of this
Agreement, shall be provided; provided, however, that, notwithstanding the
provisions of Section 6(h)(ii)(B) to the contrary, vesting of Executive’s
outstanding stock options will cease upon Executive’s acceptance of employment
with a for-profit employer but the twenty-five (25)-month exercise period
applicable to vested options granted prior to the Effective Date would continue
to apply.

     The payments and benefits to be made pursuant to Section 6(f)(ii) and
(iii) shall be conditioned upon Executive’s complete adherence to the covenants
and restrictions in Section 7 of this Agreement, and his prior execution and
nonwithdrawal of a Release.

     (g) NONRENEWAL. In the event of termination of Executive’s employment with
the Company upon nonrenewal of the Agreement, the Company shall pay the
following amounts and provide the following benefits to Executive:

     (i) All Accrued Compensation and Accrued Benefits.

     (ii) Category II Severance Benefits, as defined in Section 6(h) of this
Agreement, shall be provided.

     (iii) A pro-rata bonus payment for the year in which the Date of
Termination occurs equal to the amount of Executive’s annual bonus earned for
the prior fiscal year multiplied by a fraction, the numerator of which is the
number of days during the year that transpired before the Date of Termination
and the denominator of which is three hundred sixty-five (365). The bonus

7



--------------------------------------------------------------------------------



 



payment will be paid to Executive as soon as practicable following the Date of
Termination.

     The payments and benefits to be made pursuant to Section 6(g)(ii) and
(iii) shall be conditioned upon Executive’s complete adherence to the covenants
and restrictions in Section 7 of this Agreement, and his prior execution and
nonwithdrawal of a Release.

     Notwithstanding the above, the compensation and benefits set forth in this
Section 6(g) shall not be payable to Executive in the event of any nonrenewal of
the Agreement by Executive that is effected without providing ninety (90) days’
advance written notice to the Company and which, therefore, is treated, pursuant
to Section 5(e), as a termination for Cause.

     (h) SEVERANCE CATEGORIES. For purposes of this Agreement, the following
terms shall have the following meanings.

     (i) “Category I Severance Benefits” shall consist of:

     (A) Continuation of Executive’s Base Salary during the twelve (12)-month
period that commences on the Date of Termination (the “12-Month Salary
Continuation Period”). Such payments shall be paid at the same time and in the
same manner as Base Salary would have been paid if Executive had remained
actively employed by the Company until the end of the 12-Month Salary
Continuation Period.

     (B) Executive shall continue to vest in all outstanding stock options
granted prior to the Effective Date, in accordance with the vesting schedules
set forth in the applicable award agreements, during the 12-Month Salary
Continuation Period. Executive, or his estate as applicable, shall have thirteen
(13) months after the Date of Termination to exercise all vested stock options
granted prior to the Effective Date, but in no event may Executive or his estate
exercise any stock option beyond its term stated in the applicable award
agreement. The provisions of this Agreement serve to amend any provision in an
applicable award agreement to the contrary.

     (C) During the 12-Month Salary Continuation Period, the Company shall
continue to provide coverage for Executive and his eligible dependents, at
Company’s sole expense, under the Company’s group health plan, within the
meaning of Section 607 of the Employee Retirement Income Security Act of 1974,
as amended, in which Executive and his eligible dependents were participating as
of the Date of Termination (the “Health Plan”); provided that Executive is not
eligible to participate in a group health plan of another entity. Upon
expiration of the 12-Month Salary Continuation Period until the fifth
anniversary of the Date of Termination, the Company shall continue to provide
coverage to Executive and his eligible dependents under the Health Plan at
Executive’s sole expense; provided that Executive is not eligible to participate
in a group health plan of another entity. Executive’s (and his eligible
dependents’) right to receive continuation coverage under COBRA shall commence
after, and not run coincident with, the continuation coverage provided under
this Section 6(h)(i)(C), and any such COBRA coverage shall be provided entirely
at Executive’s expense. Executive’s (and his eligible dependents’) right to
receive continuation coverage under this Agreement other than COBRA will
terminate upon the earlier of the date specified herein or the date that
Executive (or such eligible dependent, as applicable) first becomes eligible to
participate in a group health plan of another entity.

     (ii) “Category II Severance Benefits” shall consist of:

     (A) Continuation of Executive’s Base Salary during the eighteen (18)-month
period that commences on the Date of Termination (the “18-Month Salary
Continuation Period”). Such payments shall be paid at the same time and in the
same manner as Base Salary would have been paid if Executive had remained
actively employed by the Company until the end of the 18-Month Salary
Continuation Period.

8



--------------------------------------------------------------------------------



 



     (B) Executive shall continue to vest in all outstanding stock options
granted prior to the Effective Date, in accordance with the vesting schedules
set forth in the applicable award agreements, during the twenty-four (24)-month
period that commences on the Date of Termination. Executive, or his estate as
applicable, shall have twenty-five (25) months after the Date of Termination to
exercise all vested stock options granted prior to the Effective Date, but in no
event may Executive or his estate exercise any stock option beyond its term
stated in the applicable award agreement. The provisions of this Agreement serve
to amend any provision in an applicable award agreement to the contrary.

     (C) During the 18-Month Salary Continuation Period, the Company shall
continue to provide coverage for Executive and his eligible dependents under the
Health Plan at Company’s sole expense; provided that Executive is not eligible
to participate in a group health plan of another entity. Upon expiration of the
18-Month Salary Continuation Period until the fifth anniversary of the Date of
Termination, the Company shall continue to provide coverage to Executive and his
eligible dependents under the Health Plan at Executive’s sole expense; provided
that Executive is not eligible to participate in a group health plan of another
entity. Executive’s (and his eligible dependents’) right to receive continuation
coverage under COBRA shall commence after, and not run coincident with, the
continuation coverage provided under this Section 6(h)(ii)(C), and any such
COBRA coverage shall be provided entirely at Executive’s expense. Executive’s
(and his eligible dependents’) right to receive continuation coverage under this
Agreement other than COBRA will terminate upon the earlier of the date specified
herein or the date that Executive (or such eligible dependent, as applicable)
first becomes eligible to participate in a group health plan of another entity.

     7. RESTRICTIVE COVENANTS.

     (a) CONFIDENTIAL INFORMATION. Executive shall at all times hold in a
fiduciary capacity for the benefit of the Company all secret, confidential or
proprietary information, knowledge or data relating to the Company, and its
respective businesses, which shall have been obtained by Executive during
Executive’s employment by the Company and which shall not be or become public
knowledge (other than by acts by Executive or representatives of Executive in
violation of this Agreement) including, but not limited to, the following:
(i) gene and protein sequences; (ii) biological data; (iii) clones and biologic
materials; (iv) laboratory, pre-clinical and clinical experiments and studies;
(v) performance characteristics of the Company’ products; (vi) marketing plans,
business plans, strategies, forecasts, budgets, projections and costs;
(vii) gene sequencing techniques and reagents; (viii) bioinformatics;
(ix) personnel information; (x) customer, vendor and supplier lists;
(xi) customer, vendor and supplier needs, transaction histories, contacts,
volumes, characteristics, agreements and prices; (xii) promotions, operations,
sales, marketing, and research and development; (xiii) business operations,
internal structures, and financial affairs; (xiv) systems and procedures;
(xv) pricing structure of the Company’ services and products; (xvi) proposed
services and products; (xvii) contracts with other parties; and (xviii) any
other information that the Company is obligated by law, rule or regulation to
maintain as confidential (the “Confidential Information”). During Executive’s
employment with the Company and after termination of such employment at any time
or for any reason, and regardless of whether any payments are made to Executive
under this Agreement as a result of such termination, Executive shall not,
without the prior written consent of the Company or as may otherwise be required
by law or legal process, communicate or divulge any Confidential Information to
any person other than the Company and those designated by it or use any
Confidential Information except for the benefit of the Company. Immediately upon
termination of Executive’s employment with the Company at any time or for any
reason, Executive shall return to the Company all Confidential Information,
including, but not limited to, any and all copies, reproductions, notes or
extracts of Confidential Information.

     (b) COMPETITIVE BUSINESSES. During the eighteen (18)-month period following
the Date of Termination, Executive shall be permitted, directly or indirectly,
to engage in or assist others in engaging in a business which, at the Date of
Termination, is in competition with the Company or any of its subsidiary or
affiliate companies, whether as an owner, officer, director, employee,
consultant, partner or agent, until such time, if any, as the organization or
person engaged in such competitive business owns a product approved by the Food
and Drug Administration (“FDA”) that is in direct competition with a

9



--------------------------------------------------------------------------------



 



product of the Company or any of its subsidiary or affiliate companies approved
by the FDA and sold by the Company or any of its subsidiary or affiliate
companies, in which event Executive shall terminate Executive’s relationship
with such organization or person within ten (10) business days following the
date Executive becomes aware of such competitive situation. Notwithstanding the
foregoing, in no event shall it be a violation of this Section 7(b) for
Executive to enter the employ of, or render any services to, whether as an
owner, officer, director, employee, consultant, partner or agent, any person,
firm, entity or corporation engaged in any not-for-profit business or any
academic institution.

     (c) SOLICITATION OF EMPLOYEES. During Executive’s employment with the
Company and for a period of twelve (12) months after the Date of Termination,
Executive shall not solicit, participate in or promote the solicitation of any
person who was employed by the Company or any of its subsidiary or affiliate
companies at the time of the Date of Termination to leave the employ of the
Company or any of its subsidiary or affiliate companies, or, on behalf of
himself or any other person, hire, employ or engage any such person. Executive
further agrees that, during such time, if an employee of the Company or any of
its subsidiary or affiliate companies contacts Executive about prospective
employment, Executive will inform such employee that he cannot discuss the
matter further without informing the Company.

     (d) COMPANY’S RIGHT TO INTELLECTUAL PROPERTY. Executive shall promptly
disclose to the Company, for its sole use and benefit, any and all inventions,
ideas, discoveries, information, works of authorship, proposals, drawings,
plans, schematics, computer software or programs, know-how, processes, formulas,
designs, data, improvements or revisions (collectively, “Inventions”), whether
or not copyrightable or patentable, which he/she may, in whole or any part,
make, devise, conceive, create, design, invent, develop, reduce to practice or
discover, either solely or jointly with another or others (whether or not
Company personnel), during his employment by the Company (whether at the request
or upon the suggestion of the Company or otherwise, and whether during or
outside of normal working hours), which relate to, or are capable of use in
connection with, the business of the Company or its subsidiary or affiliate
companies and/or those which result directly or indirectly, in whole or in part,
from use of the time, facilities, materials or information of the Company,
together with all patent applications, letters patent, copyrights and reissues
thereof that may at any time be granted for or upon any such Inventions.
Executive further agrees to assign, grant and convey, and hereby assigns, grants
and conveys, to the Company all of the rights, titles and interests in and to
any and all such Inventions that Executive, in whole or in part, has or may
acquire in such Inventions. Executive agrees that the Company will be the sole
owner of all patents, copyrights, trademarks and other intellectual property
rights in connection therewith, and agrees to take all such actions as may be
requested by the Company with respect to any such Inventions to confirm or
evidence such assignment, transfer, conveyance or ownership, and to assist in
the Company’ maintenance, enforcement, license, assignment, transfer, or
conveyance of such rights. In connection therewith:

     (i) Executive shall without charge, but at the expense of the Company,
promptly at all times hereafter execute and deliver such applications,
assignments, descriptions and other instruments as may be reasonably necessary
or proper in the opinion of the Company to vest title to any such inventions,
improvements, technical information, patent applications, patents, copyrights or
reissues thereof in the Company and to enable it to obtain and maintain the
entire right and title thereto throughout the world; and

     (ii) Executive shall render to the Company at its expense (including
reimbursement to the Executive of reasonable out-of-pocket expenses incurred by
the Executive and a reasonable payment for the Executive’s time involved in case
he is not then in its employ) all such assistance as it may require in the
prosecution of applications for said patents, copyrights or reissues thereof, in
the prosecution or defense of interferences which may be declared involving any
said applications, patents or copyrights and in any litigation in which the
Company may be involved relating to any such patents, inventions, improvements
or technical information.

     8. INDEMNIFICATION. The Company will continue to cover Executive under its
directors’ and officers’ insurance policy following the Date of Termination for
a period of time equal to the applicable statute of limitations. The Company
shall indemnify and hold Executive harmless to the same extent it indemnifies
its other

10



--------------------------------------------------------------------------------



 



officers and directors under its by-laws, in respect of any liability, damage,
cost or expense (including reasonable attorneys’ fees) actually and reasonably
incurred in connection with the defense of any claim, action, suit or proceeding
to which Executive is a party by reason of Executive’s being or having been an
officer or director of the Company or any subsidiary or affiliate thereof, or
Executive’s serving or having served at the request of such other entity as a
director, officer, employee or agent of another corporation or of a partnership,
joint venture, trust, business organization, enterprise or other entity,
including service with respect to employee benefit plans. Without limiting the
generality of the foregoing, the Company shall pay the expenses (including
reasonable attorneys’ fees) actually and reasonably incurred in defending any
such claim, action, suit or proceeding in advance of its final disposition, upon
receipt of Executive’s undertaking to repay all amounts advanced unless it is
ultimately determined that Executive is entitled to be indemnified under this
Section.

     9. ARBITRATION; EQUITABLE RELIEF.

     (a) ARBITRATION. Any controversy, dispute or claim of whatever nature
arising out of, or in relation to, the Company’s and Executive’s relationship as
provided in this Agreement, shall be resolved first by prompt, informal, good
faith negotiations by the parties. If a mutually satisfactory resolution is not
reached by such good faith negotiations within forty-five (45) days, the parties
agree that such controversy, dispute or claim shall be resolved exclusively
through final and binding arbitration before a single neutral arbitrator
selected jointly by the parties. If the parties are unable to agree on a single
arbitrator, each of the Company and Executive shall select an arbitrator, and
those arbitrators will jointly select a third, who will arbitrate the dispute.
The arbitrator must be a former judge, and the arbitration shall be conducted in
accordance with the rules of JAMS/ENDISPUTE then in effect. The arbitration
shall take place in Rockville, Maryland. The Company will pay the direct costs
and expenses of the arbitration. The Company and Executive will each separately
pay its counsel fees and expenses; provided, however, the Company shall
reimburse Executive for his reasonable costs (including without limitation,
attorneys’ fees) incurred if Executive succeeds on the merits with respect to a
material breach of this Agreement and Executive is not found to be in material
breach. The parties agree that any award rendered by the arbitrator shall be
final and binding, and that judgment upon the award may be entered in any court
having jurisdiction thereof. The provisions of this Section 9 shall survive the
expiration or termination of this Agreement and of Executive’s employment.

     (b) EQUITABLE RELIEF. The parties further acknowledge and agree that, due
to the Company’s business, the Executive’s breach any of the covenants set forth
in Section 7 of this Agreement would cause significant hardship to the Company
and immediate, material and irreparable injury and damage for which there is no
adequate remedy at law. Accordingly, in the event of a breach, or threatened
breach, by Executive of the provisions of Section 7 of this Agreement, the
Company shall be entitled immediately to seek, and nothing in this Section 9
shall preclude the Company from seeking, enforcement of Section 7 of this
Agreement in a court of competent jurisdiction by means of a decree of specific
performance, an injunction without the posting of a bond or the requirement of
any other guarantee, and any other form of equitable relief, and that the
Company is entitled to recover from Executive the costs and attorneys’ fees it
incurs to obtain such equitable relief (including an injunction) or any other
damages for a breach of Section 7 of this Agreement. This provision is not a
waiver of any other rights, which the Company may have under this Agreement,
including the right to recover money damages for any other claim at law or in
equity.

     (c) The provisions of this Section 9 shall survive the expiration or
termination of this Agreement and of Executive’s employment.

     10. LEGAL FEES. Company agrees to reimburse Executive for all legal and
professional fees and costs incurred by the Executive in connection with the
negotiation and preparation of this Agreement, but in no event to exceed Ten
Thousand Dollars ($10,000.00).

     11. WITHHOLDING OF TAXES. The Company may withhold from any compensation
and benefits payable under this Agreement all applicable federal, state, local,
or other taxes.

     12. ASSIGNMENT. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, representatives, successors
and assigns. This Agreement shall not be assignable by

11



--------------------------------------------------------------------------------



 



Executive (but any payments due under this Agreement which would be payable at a
time after Executive’s death shall be paid to Executive’s designated beneficiary
or, if none, his estate). The Company shall require any successor, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in this Agreement, the term “Company” shall
mean both the Company as defined above and any such successor.

     13. ENTIRE AGREEMENT; NON-DUPLICATION OF BENEFITS. This Agreement, together
with the Company’s Key Executive Severance Plan (the “Severance Plan”), shall
constitute the entire understanding of the parties with respect to the subject
matter herein and shall supersede any and all existing oral or written
agreements, representations, or warranties between Executive and the Company or
any of its subsidiaries or affiliated entities relating to the terms of
Executive’s employment by the Company including, without limitation, that
certain employment agreement between the Company and Executive entered into on
October 5, 1992. In the event that Executive is entitled to benefits under the
Severance Plan and this Agreement, he shall be entitled to the better benefits
of the two, determined in the aggregate and in his discretion, and in no event
will he be entitled to benefits under both this Agreement and the Severance
Plan.

     14. AMENDMENT. This Agreement shall not be amended except by a written
agreement signed by both parties.

     15. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland applicable to agreements made
and to be performed in that State, without regard to its conflict of laws
provisions.

     16. REQUIREMENT OF TIMELY PAYMENTS. If any amounts which are required, or
determined to be payable or reimbursable, to Executive under this Agreement are
not so paid promptly at the times provided herein, such amounts shall accrue
interest, at the applicable Federal short-term rate in effect under Internal
Revenue Code Section 1274(d) as of the date such amount first became due to
Executive, compounded annually, from the date such amounts were required or
determined to have been payable or reimbursable to Executive, until such amounts
and any interest accrued thereon are finally and fully paid, provided, however,
that in no event shall the amount of interest contracted for, charged or
received hereunder, exceed the maximum non-usurious amount of interest allowed
by applicable law.

     17. NOTICES. Any notice, consent, request or other communication made or
given in connection with this Agreement shall be in writing and shall be deemed
to have been duly given upon receipt when delivered by hand or by overnight
courier, or three (3) days after deposit in the U.S. mail by registered or
certified mail, return receipt requested, with proper postage affixed, to the
parties at their following respective addresses or at such other address as each
may specify by notice to the others in accordance with this Section. Notices to
the Company shall be addressed to the Secretary of Human Genome Sciences, Inc.
at 14200 Shady Grove Road, Rockville, Maryland 20850. Notices to the Executive
shall be addressed to Executive’s address as reflected on Company’s personnel
records.

     18. MISCELLANEOUS.

     (a) WAIVER. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

     (b) NO DUTY TO MITIGATE. The Company agrees that, if Executive’s employment
with the Company terminates, Executive is not required to seek other employment
or to attempt in any way to reduce any amounts payable to or in respect of
Executive by the Company pursuant to this Agreement. Further, the amount of any
payment or benefit provided for in this Agreement shall not be reduced by any
compensation earned by Executive as the result of employment by another employer
or by retirement benefits.

     (c) TERMINATION OF AGREEMENT. This Agreement shall terminate upon the

12



--------------------------------------------------------------------------------



 



termination of Executive’s employment, except that terms of this Agreement which
must survive the termination of this Agreement in order to be effectuated
(including the provisions of Sections 6, 7, 8, 9, 13 and 15) shall survive
until, by their terms, such provisions are no longer operative. Upon the
termination of the Executive’s employment, Executive consents to the
notification by the Company to the Executive’s new employer of Executive’s
obligations under this Agreement.

     (d) SEPARABILITY. If any portion of this Agreement shall be found to be
invalid or contrary to public policy, the same may be modified or stricken by a
court of competent jurisdiction, to the extent necessary to allow the court to
enforce such provision in a manner which is as consistent with the original
intent of the provision as possible. If any term or provision of this Agreement
is declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, such term or provision shall immediately
become null and void, leaving the remainder of this Agreement in full force and
effect.

     (e) HEADINGS. Section headings are used herein for convenience of reference
only and shall not affect the meaning of any provision of this Agreement.

     (f) RULES OF CONSTRUCTION. Whenever the context so requires, the use of the
singular shall be deemed to include the plural and vice versa.

     (g) COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts will together constitute but one Agreement.

(Signature page follows)

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is EXECUTED and EFFECTIVE as of the day
set forth above.

              CRAIG A. ROSEN, Ph.D.       WITNESS:
 
            (“Executive”)        
 
            /s/ Craig A. Rosen, Ph.D.       /s/ Cynthia B. Thir

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Craig A. Rosen, Ph.D.       Cynthia B. Thir
 
            HUMAN GENOME SCIENCES, INC.       ATTEST: (“Company”)        
 
           
By:
  /s/ Susan Bateson McKay       /s/ Shelly D’Amico

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Susan Bateson McKay       Shelly D’Amico
 
           
Title:
  Senior Vice President, HR        

14



--------------------------------------------------------------------------------



 



EXHIBIT A

PERMITTED RELATIONSHIPS

     The Company agrees that, during the Employment Period and provided that
such service does not materially interfere with the performance of his duties to
the Company, Executive may serve on the Scientific Advisory Boards for the
Wistar Institute and the Institute for Human Virology, and on the editorial
boards of the following publications:

     None

15